In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00071-CV




        IN THE MATTER OF D.T.M., A CHILD




      On Appeal from the County Court at Law No. 1
                  Gregg County, Texas
                 Trial Court No. 5805-J




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       After D.T.M. turned eighteen years of age, the trial court transferred D.T.M.’s juvenile

case to the Texas Department of Criminal Justice (TDCJ).

       The case had originated from an aggravated robbery D.T.M. had admitted to participating

in when he was sixteen. As a result of the robbery and D.T.M.’s admission, the trial court had

adjudicated him for the delinquent conduct and committed him to the Texas Juvenile Justice

Department (TJJD) for a determinate sentence of twenty years. D.T.M. appeals the order of

transfer to TDCJ.

       D.T.M.’s appellate attorney has filed a brief representing to us that she has reviewed the

record and has found no genuinely arguable issues that could be raised. The brief sets out the

procedural history and summarizes the evidence elicited during the course of the trial

proceeding. By providing a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, counsel has met the requirements of Anders v. California. See

Anders v. California, 386 U.S. 738, 743–44 (1967); In re D.A.S., 973 S.W.2d 296 (Tex. 1998)

(orig. proceeding). Counsel also filed a motion with this Court seeking to withdraw as counsel in

this appeal.

       Counsel sent a copy of the brief to D.T.M., along with a motion for pro se access to the

record, which motion lacks only D.T.M.’s signature, and advised D.T.M. of his right to review the

record and file a pro se response. On January 7, 2019, we informed D.T.M. that his motion for

pro se access to the record was due on January 22. We did not receive a motion for pro se access

to the record. On February 6, we advised D.T.M. that a pro se brief was due on March 8. On


                                               2
March 26, we notified D.T.M. that the case would be submitted on April 16. We received neither

a pro se response from D.T.M. nor a motion requesting an extension of time in which to file such

a response.

        We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and have determined that no arguable issue supports an appeal. See

D.A.S., 973 S.W.2d at 297, 299. Therefore, the judgment should be affirmed.

        However, we are also presented with counsel’s motion to be relieved from further

representation of D.T.M. “[T]he right to counsel in suits seeking the termination of parental rights

extends to ‘all proceedings in [the Texas Supreme Court], including the filing of a petition for

review.’” In re C.F., No. 03-18-00008-CV, 2018 WL 2750007, at *2 n.1 (Tex. App.—Austin June

8, 2018, no pet.) (mem. op.) (quoting In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam)).

That continued right to counsel also applies in juvenile appeals. Id. (citing In re A.H., 530 S.W.3d

715, 717 (Tex. App.—Fort Worth 2017, no pet.); In re A.C., Nos. 01-15-00931-CV, 01-15-00932-

CV, 01-15-00933-CV, 2016 WL 1658777, at *1 (Tex. App.—Houston [1st Dist.] Apr. 26, 2016,

no pet.) (mem. op.) (per curiam)); see In re L.H., No. 11-17-00348-CV, 2018 WL 3763804, at *1

(Tex. App.—Eastland Aug. 9, 2018, no pet.) (mem. op.); but see In re J.L.C., No. 10-18-00061-

CV, 2018 WL 3763736, at *1 (Tex. App.—Waco Aug. 8, 2018, no pet.) (mem. op). “Accordingly,

counsel’s obligations to appellant have not yet been discharged.” C.F., 2018 WL 2750007, at *2

n.1. “If appellant, after consulting with counsel, desires to file a petition for review, counsel should

timely file with the Texas Supreme Court ‘a petition for review that satisfies the standards for an

Anders brief.’” Id. (quoting P.M., 520 S.W.3d at 27–28). We deny counsel’s motion to withdraw.

                                                   3
       We determine that the appeal is without merit and affirm the trial court’s judgment. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).




                                           Josh R. Morriss, III
                                           Chief Justice


Date Submitted:      April 16, 2019
Date Decided:        April 17, 2019




                                              4